United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE ARMY,
SUSTAINMENT COMMAND,
Fort Richardson, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1916
Issued: January 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2017 appellant filed a timely appeal from May 31 and August 1, 2017
merit decisions and an August 8, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award;
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 8, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

(2) whether OWCP properly terminated appellant’s wage-loss compensation, effective August 1,
2017; and (3) whether OWCP’s Branch of Hearings and Review properly denied appellant’s
request for an oral hearing as untimely filed.
FACTUAL HISTORY
On November 14, 2013 appellant, then a 41-year-old heavy mobile equipment mechanic,
filed a traumatic injury claim (Form CA-1) alleging that, while in the performance of duty, he
injured his back and neck on November 13, 2013 after he stopped for a traffic light and the driver
behind him ran into his car. OWCP accepted the claim for cervical strain and displacement of
cervical intervertebral disc without myelopathy. It also authorized a cervical surgery, which
appellant underwent on January 27, 2014. Appellant returned to light-duty work on June 30, 2014.
OWCP subsequently accepted an aggravation of lumbar sprain. However, based on a July 10,
2014 second opinion report from Dr. Thomas L. Gritzka, a Board-certified orthopedic surgeon, it
denied authorization for a low back surgery.
In reports dated January 17 and February 14, 2017, Dr. Luke D. Liu, a Board-certified
anesthesiologist and pain medicine specialist, opined that appellant continued to suffer from neck
pain and lower back pain with progressive radiation into the bilateral thighs. He diagnosed: failed
back syndrome, cervical; myofascial pain; chronic pain syndrome; insomnia due to other medical
condition; essential hypertension; lumbar radiculopathy; intractable migraine without aura and
without status migrainosus; degenerative lumbar disc disease; and long term use of drug.
On April 7, 2017 appellant filed a claim for a schedule award (Form CA-7).
In a duty status report (Form CA-17) dated April 11, 2017, Dr. Liu opined that appellant
was not capable of resuming work due to his radiating low back pain and advised that he must not
work in uncomfortable positions for extended periods of time. He also advised that appellant must
also be able to “lift and manipulate 40 pounds. Dr. Liu also cannot be on a military installation
whilst on heavy narcotics.”
OWCP referred appellant to Dr. James Schwartz, a Board-certified orthopedic surgeon, for
a second opinion evaluation to determine the nature and extent of his accepted employment-related
conditions. In his April 8, 2017 report, Dr. Schwartz found that appellant had reached maximum
medical improvement (MMI) and was capable of returning to light-duty work with the following
work restrictions: twisting, bending/stooping, pushing, pulling, lifting, squatting, and kneeling for
four (4) hours per day; no reaching above the shoulder; and pushing, pulling, and lifting up to 40
pounds.
In an April 14, 2017 development letter, OWCP advised appellant of the deficiencies of
his schedule award claim and afforded him 30 days to submit additional evidence and respond to
its inquiries.
In an April 26, 2017 letter, OWCP advised appellant that it had found a conflict in the
medical opinion evidence between his attending physician, Dr. Liu, and its second opinion
physician, Dr. Schwartz, regarding his work capacity. It referred him to Dr. Lance Brigham, a
Board-certified orthopedic surgeon, for a referee examination to resolve the conflict.

2

In response, appellant submitted an April 11, 2017 from Dr. Liu who reiterated his
diagnoses and opinions.
Appellant also submitted a duty status report (Form CA-17) dated May 9, 2017 from
Dr. Liu who reiterated his opinion that appellant was not capable of resuming work.
In an April 27, 2017 report, Dr. Steven C. Humphreys, a Board-certified orthopedic
surgeon, diagnosed cervicalgia, muscle spasm, headache, lumbar radiculopathy, lumbar
degenerative disc disease, low back pain, and left shoulder pain. He noted that appellant was still
experiencing neck pain and lower back pain.
X-rays of the lumbar spine dated March 20, 2017 revealed continued mild degenerative
changes at L4-5 and L5-S1 and a satisfactory range of motion without instability.
A magnetic resonance imaging (MRI) scan of the cervical spine dated March 20, 2017
demonstrated stable appearance of the cervical spine, including moderate central canal narrowing
at C5-6.
A lumbar spine MRI scan dated March 20, 2017 showed no significant interval change in
the appearance-presentation of the lumbar spine and discs, including disc bulges at L3-4 through
L5-S1 abutting against nerve roots from the interior levels, and impingement with no new
progression of disc disease. The MRI scan also showed similar disc bulges at L3-4 through L5S1 with radial fissure noted at L3-4 and L5-S1.
X-rays of the cervical spine dated March 20, 2017 revealed anterior interbody fusion at
C5-6 and decreased range of motion without instability and a mild increase in scoliosis on the
anterior view.
By decision dated May 31, 2017, OWCP denied appellant’s schedule award claim finding
the medical evidence of record was insufficient to establish permanent impairment of a scheduled
member or function of the body.
In his May 10, 2017 independent medical examination report, Dr. Brigham reviewed the
medical evidence of record. He conducted a physical examination and found nonphysiologic,
neurologic findings and self-limiting motion of the cervical spine. Dr. Brigham opined that
appellant’s subjective complaints were far beyond objective findings upon examination. He found
that appellant’s accepted conditions had resolved and no further treatment was recommended for
any of his employment-related conditions. Dr. Brigham explained that the x-ray changes were
progressive and consistent with the natural history of appellant’s nonwork related, preexisting
conditions. He noted that appellant’s prognosis was good in view that he had stopped using all
narcotics as of April 17, 2017, which he determined to be appellant’s date of MMI. Dr. Brigham
concluded that appellant was capable of returning to regular duty without restrictions.
In a duty status report (Form CA-17) dated June 2, 2017, Dr. Liu continued to opine that
appellant was totally disabled from work.
By letter dated June 9, 2017, OWCP notified appellant that it proposed to terminate his
wage-loss compensation and medical benefits because his accepted conditions had resolved, based
3

on Dr. Brigham’s May 10, 2017 report. It afforded him 30 days to submit additional evidence or
argument in disagreement with the proposed action.
Appellant subsequently submitted progress reports dated February 3, September 28 and
2929, October 12 and 13, and November 8, 2016 and May 9, 2017 from Dr. Liu who reiterated his
previous diagnoses, diagnosed back muscle spasm, sacroiliitis, and spondylosis of thoracic region
without myelopathy or radiculopathy, and advised that appellant had undergone joint injections.
An x-ray of the lumbar spine dated November 2, 2015 showed a normal radiographic
appearance of the lumbar spine.
A computerized tomography (CT) scan of the cervical spine dated November 2, 2015
showed no evidence for traumatic injury fracture or loss of alignment and changes of disc implant
at C5-6 with posterior disc osteophyte complexes bilaterally, right worse than left.
A head CT scan dated November 4, 2015 revealed a normal CT appearance of the brain
without contrast.
In a duty status report (Form CA-17) dated June 23, 2017, Dr. Liu indicated that appellant
was advised to resume work on July 7, 2017 with a 20-pound lifting restriction.
On July 12, 2017 appellant submitted an appeal request form that accompanied OWCP’s
May 31, 2017 decision. The form was dated July 7, 2017 and requested an oral hearing by a
representative of OWCP’s Branch of Hearings and Review. The envelope was postmarked
July 7, 2017. Appellant further submitted medical evidence in support of his claim.
Appellant later submitted a hospital report dated June 15, 1999 indicating that he had been
involved in a motorcycle accident and a June 18, 1999 operative report for a resulting hand surgery.
An August 24, 2016 x-ray of the cervical spine demonstrated early degeneration at C3-4
and C4-5 and anterior fixation at C5-6.
A cervical spine MRI scan dated August 24, 2016 revealed a previous anterior fixation at
C5-6 and early degenerative changes extending from C3 through C6.
An x-ray of the cervical spine dated November 9, 2016 showed limited range of motion,
without abnormal subluxation, and unremarkable postoperative hardware at C5-6. An x-ray of the
lumbar spine dated November 9, 2016 was an unremarkable examination and mild transitional
lumbar anatomy was incidentally noted.
In a June 23, 2017 work capacity evaluation (Form OWCP-5c), Dr. Liu advised that
appellant had a history of cervical and lumbar degenerative disc disease and spondylosis and
advised that appellant was totally disabled from work until optimization of his pain was controlled
with an intrathecal pump.
On July 6, 2017 Dr. Liu noted that appellant had been involved in a motor vehicle accident
on November 13, 2013 while at work and had severe neck and lower back pain with pathology
seen on imaging studies, as well as failed cervical back syndrome. He opined that appellant’s

4

current pain condition stemmed from the injuries he sustained status post motor vehicle accident
on November 13, 2013 and recommended an intrathecal pump implantation to provide significant
and lasting pain relief, improved mobility, function, and quality of life.
By decision dated August 1, 2017, OWCP terminated appellant’s wage-loss compensation,
effective that day because he was no longer disabled from work as a result of his accepted
employment injury. It found the weight of the evidence was represented by Dr. Brigham. OWCP
noted that the claim remained open for medical benefits.
By decision dated August 8, 2017, a representative of OWCP’s Branch of Hearings and
Review denied appellant’s request for an oral hearing as untimely filed. The decision noted that
appellant’s request was not made within 30 days of OWCP’s May 31, 2017 decision. As such,
appellant was not entitled to a hearing as a matter of right. The Branch of Hearings and Review
considered a discretionary hearing, but declined to grant one, noting that appellant could instead
file for reconsideration and submit new evidence establishing an employment-related injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim, including that he or she sustained an injury in the
performance of duty as alleged, and that an employment injury contributed to the permanent
impairment for which schedule award compensation is alleged.3
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.6 The effective date of the sixth edition of the A.M.A., Guides is
May 1, 2009.7 It is well established that in determining the amount of a schedule award for a
member of the body that sustained an employment-related permanent impairment, preexisting

3
See A.M., Docket No. 13-0964 (issued November 25, 2013) (where the employee claimed entitlement to a
schedule award for permanent impairment to the left lower extremity due to his employment-related lumbar condition,
the Board found that the medical evidence did not establish a ratable impairment to the lower extremity resulting from
his spinal condition and, therefore, denied his schedule award claim).
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).

5

impairments of the body are to be included.8 A schedule award is not payable under section 8107
of FECA for an impairment of the whole person.9
A schedule award is not payable for a member, function, or organ of the body not specified
in FECA or in the implementing regulations.10 As neither FECA nor the regulations provide for
the payment of a schedule award for the permanent loss of use of the back or spine, no claimant is
entitled to such an award.11 However, as FECA makes provision for the extremities, a claimant
may be entitled to a schedule award for permanent impairment to an extremity even though the
cause of the impairment originates in the spine, if the medical evidence establishes impairment as
a result of the employment injury.12
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
Appellant has submitted no medical evidence in conformance with the sixth edition of the
A.M.A., Guides, or The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the
Sixth Edition,13 addressing whether he has permanent impairment of a scheduled member or
function of the body. Thus, the Board finds that the medical evidence of record fails to establish
that appellant has a permanent impairment to a scheduled member of the body causally related to
his accepted conditions. Consequently, appellant has not established entitlement to a schedule
award.
Appellant may request a schedule award or an increased schedule award at any time based
on evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

8

See Raymond E. Gwynn, 35 ECAB 247, 253 (1983); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.3(a)(3) (January 2010). This portion of OWCP’s procedures provides that the
impairment rating of a given scheduled member should include any preexisting permanent impairment of the same
member or function.
9

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

10

See Tania R. Keka, 55 ECAB 354 (2004).

11

See id. FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

12

See George E. Williams, 44 ECAB 530 (1993). In 1966, amendments to FECA modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by the schedule
regardless of whether the cause of the impairment originated in a scheduled or nonscheduled member.
13

The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009).

6

LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.14 After it has determined that an employee
has disability causally related to his or her federal employment, it may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.15 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.16
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.17 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.18
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.19 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation based on the May 10, 2017 report of Dr. Brigham, a referee physician.
In his May 10, 2017 report, Dr. Brigham found that appellant was not disabled due to his
November 13, 2013 employment injury. He conducted a physical examination and found
nonphysiologic neurologic findings and self-limiting motion of the cervical spine. Dr. Brigham
opined that appellant’s subjective complaints were far beyond his objective findings upon
examination. He opined that appellant’s accepted conditions had resolved and recommended no
further treatment for any of the accepted conditions. Dr. Brigham explained that the x-ray changes
were progressive and consistent with the natural history of appellant’s nonwork-related,
preexisting conditions. He noted that appellant’s prognosis was good in view that he had stopped

14

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

15

See I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

16

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

17

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

18

See James F. Weikel, 54 ECAB 660 (2003).

19

5 U.S.C. § 8123(a). See R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

20

See V.G., 59 ECAB 635 (2008).

7

using all narcotics as of April 17, 2017, which he determined to be appellant’s date of MMI.
Dr. Brigham concluded that appellant was capable of returning to regular duty without restrictions.
The Board finds that Dr. Brigham’s report represents the special weight of the medical
evidence at the time OWCP terminated appellant’s wage-loss compensation and OWCP properly
relied on his report in terminating appellant’s wage-loss compensation benefits. The Board finds
that he had full knowledge of the relevant facts and evaluated the course of appellant’s conditions.
Dr. Brigham is a specialist in the appropriate field. His opinion is based on proper factual and
medical history and his report contained a detailed summary of this history. Dr. Brigham
addressed the medical records to make his own examination findings to reach a reasoned
conclusion regarding appellant’s employment-related conditions.21 At the time wage-loss
compensation benefits were terminated, he found no basis on which to attribute residuals or
continued disability due to appellant’s accepted conditions. Dr. Brigham’s opinion as set forth in
his May 10, 2017 report is found to be probative evidence and reliable. The Board finds that
Dr. Brigham’s opinion constitutes the special weight of the medical evidence and is sufficient to
justify OWCP’s termination of wage-loss compensation as the accepted cervical and lumbar
conditions had resolved and appellant was no longer disabled from work due to the accepted
employment injury.
Appellant submitted a number of reports from Dr. Liu, which supported that he was totally
disabled from work. However, as Dr. Liu was on one side of the conflict, his reports, without more
by way of medical rationale, are insufficient to create a new conflict in medical opinion to
overcome the special weight properly accorded to Dr. Brigham.22 Thus, the Board finds that the
reports of Dr. Liu are insufficient to overcome the special weight accorded to the opinion of
Dr. Brigham.
The Board further finds that Dr. Humphreys failed to provide a well-rationalized
explanation as to how and whether the diagnosed conditions, which have not been accepted by
OWCP, are causally related to the November 13, 2013 employment injury.23 Consequently,
Dr. Humphreys’ reports are of diminished probative value and are insufficient to overcome the
special weight properly accorded to Dr. Brigham’s report as the impartial medical examiner.24
Appellant further submitted x-rays, MRI scans, CT scans, and hospital and operative
reports from 1999. The Board has held, however, that diagnostic studies lack probative value as

21

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be given
to each individual report).
22

Id.

23

See T.M., Docket No. 08-0975 (issued February 6, 2009) (for conditions not accepted or approved by OWCP as
being due to an employment injury, the claimant bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence).
24

See J.M., Docket No. 11-1257 (issued January 18, 2012); Dorothy Sidwell, 41 ECAB 857 (1990).

8

they do not address whether the employment incident caused any of the diagnosed conditions.25
The Board, therefore, finds that this evidence is insufficient to overcome the special weight
afforded the opinion of Dr. Brigham.
For the reasons set forth above, the Board finds that OWCP has met its burden of proof to
terminate appellant’s wage-loss compensation effective August 1, 2017.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of the FECA provides: “Before review under section 8128(a) of this
title [relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his] claim before a representative of the
Secretary.”26
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”27 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.28 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.29 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.30
ANALYSIS -- ISSUE 3
Appellant requested an oral hearing utilizing the appeal request form that accompanied
OWCP’s May 31, 2017 merit decision. He had 30-calendar days from OWCP’s May 31, 2017
decision, or until June 30, 2017, to request an oral hearing. Appellant filed a request for an oral
hearing postmarked July 7, 2017, which was more than 30 days after OWCP issued its May 31,
2017 decision.31 Section 8124(b)(1) is unequivocal on the time limitation for requesting a

25

See J.S., Docket No. 17-1039 (issued October 6, 2017).

26

5 U.S.C. § 8124(b)(1).

27

20 C.F.R. § 10.615.

28

Id. at § 10.616.

29

See G.W., Docket No. 10-0782 (issued April 23, 2010).

30

Id.

31

Under OWCP regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4(a) (October 2011). If the postmark is not legible, the request
will be deemed timely unless OWCP has kept evidence of date of delivery on the record reflecting that the request is
untimely. Id.

9

hearing.32 For this reason, the Board finds that the request was untimely. Because the application
was untimely filed, appellant was not entitled to an oral hearing as a matter of right.
Although appellant was not entitled to a hearing as a matter of right, OWCP’s Branch of
Hearings and Review may exercise its discretion to either grant or deny a hearing following
reconsideration.33 In this instance, the hearing representative denied a discretionary hearing
because appellant could instead submit new evidence and request reconsideration before OWCP.
The Board finds that the hearing representative properly exercised her discretionary authority in
denying appellant’s request for an oral hearing.34
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award. The
Board also finds that OWCP properly terminated appellant’s wage-loss compensation, effective
August 1, 2017. The Board further finds that OWCP’s Branch of Hearings and Review properly
denied appellant’s request for an oral hearing as untimely filed.

32

See William F. Osborne, 46 ECAB 198 (1994).

33

D.E., 59 ECAB 438, 442-43 (2008); J.C., 59 ECAB 206, 210-11 (2007).

34

Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from known facts. See André
Thyratron, 54 ECAB 257, 261 (2002).

10

ORDER
IT IS HEREBY ORDERED THAT the August 8, August 1, and May 31, 2017 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

